Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 06/11/2021 for Application No. 16/329,214. By the amendment, claims 1-5 are pending and being amended.
	
	Information Disclosure Statement	
The information disclosure statement (IDS) submitted on 02/28/2019 has been considered by the examiner.
	
	Drawings
The replacement sheet of Figure 1 received on 06/11/2021 is accepted.

Specification
The amendments to paragraphs [0015] and [0021] of the specification received on 06/11/2021 are accepted.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a controller for an automatic transmission having the combination features and conditions recited in the claim and particularly “wherein the controller is configured to maintain a state of the park lock device in the same state before a CPU (Central Processing Unit) reset and after a return from the CPU reset”.
5, the prior art of record fails to disclose or render obvious a control device for an automatic transmission having the combination features and conditions recited in the claim and particularly “means for controlling a state of the park lock device such that the state of the park lock device is maintained in the same state before the CPU reset and after a return from the CPU reset”.
The closest prior art reference is Fujii, indicated in the prior office action mailed on 03/11/2021. 
Fujii further discloses that during a power failure in the vehicle the current operating mode of the automatic transmission 3 is shifted from Parking (P) mode to Neutral (N) mode and the parking lock is released. In other words, the parking lock is kept released until the power failure is resolved. This teaching distinguishes from the particular features and conditions required by claims 1 and 5. See Figure 6 and Paragraph [0119].
Claims 2-4 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on 06/11/2021 has been entered. Applicant’s amendments have overcome the objections to the drawings and the specification and the rejection of claims 1-5 

Response to Arguments
Applicant’s arguments on page 9-12 of the Remarks filed 06/11/2021 with respect to claims 1-2 and 4-5 being rejected under 35 USC § 112(a)(1) by Fujii and claim 3 being rejected under 35 USC § 103 over Fujii have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindenschmidt et al. (US 7,442,149 B2) discloses a device and method for controlling a parking lock holding magnet, see Figure 1 and Col. 2, lines 44-52.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3659